WESTCOTT, J.,
delivered the opinion of the court.
The appeal in this case is from an order of the court denying a motion for leave to file a copy of the contract, which was the cause of action, and to set aside an order of dismissal, entered in the cause by the clerk, upon the failure of the plaintiff to serve a copy of the cause of action upon the defendant two days before the rule day succeeding the filing of the declaration.
The appeal is restricted to the ruling of the court simply denying this motiop. This action of the court is in no sense a final judgment. If the case was pending before this motion, it is still pending, notwithstanding its denial, and, if it was not, nothing preceding the action of the court upon this motion is brought up by this appeal.
The appeal is dismissed.